Title: From Benjamin Franklin to La Condamine, 19 March 1784
From: Franklin, Benjamin
To: La Condamine, Antoine La Sablière de



Sir,
Passy, March 19 1784.

I receiv’d the very obliging Letter you did me honour of writing to me the 8th Inst. with the Epigram &c. for which please to accept my Thanks.
You desire my Sentiments concerning the Cures perform’d by Comus, & Mesmer. I think that in general, Maladies caus’d by Obstructions may be treated by Electricity with Advantage. As to the Animal Magnetism, so much talk’d of, I am totally unacquainted with it, and must doubt its Existence till I can see or feel some Effect of it. None of the Cures said to be perform’d by it, have fallen under my Observation, and there being so

many Disorders which cure themselves, and such a Disposition in Mankind to deceive themselves and one another on these Occasions; and living long having given me frequent Opportunities of seeing certain Remedies cry’d up as curing every thing, and yet soon after totally laid aside as useless, I cannot but fear that the Expectations of great Advantage from this new Method of treating Diseases, will prove a Delusion. That Delusion may how ever in some cases be of use while it lasts. There are in every great rich City, a Number of Persons who are never in health, because they are fond of Medicines and always taking them, whereby, they derange the natural Functions, and hurt their Constitutions. If those People can be persuaded to forbear their Drugs in Expectation of being cured by only the Physician’s Finger or an Iron Rod pointing at them, they may possibly find good Effects tho’ they mistake the Cause. I have the honour to be, Sir, &c
